         Case 2:18-ap-01381-WB                    Doc 10 Filed 01/01/19 Entered 01/01/19 07:03:31                                       Desc
                                                   Main Document    Page 1 of 5
Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
Nos ., State Bar No. & Email Address
BARUCH C . COHEN
BARUCH C . COHEN , ESQ .
LAW OFFICE OF BARUCH C . COHEN , A PLC
4929 WILSHIRE BOULEVARD ,                     SUITE 940
LOS ANGELES , CA 90010
323 - 937 - 4501
323 - 937-4503
159455
baruchcohen@baruchcohenesq . com
D Individual appearing without attorney
w   Attorney for: PLAINTIFF

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA- LOS ANGELES DIV .

 In re: MARIO G. CARDONA                                                    CASE NO.: 2 : 17 - bk- 22804 - WB

                                                                            ADVERSARYN0 .:2 : 18 - ap-01381 - WB

                                                                            CHAPTER : 13
                                                            Debtor(s) .
DANIEL GARZA
                                                                                             JOINT STATUS REPORT
                                                                                               [LBR 7016-1 (a)(2)]

                                                            Plaintiff(s). DATE: 1 - 22 - 2019
                                   vs.                                    TIME: 2 : OOPM
                                                                          COURTROOM: 13 7 5
MARIO G. CARDONA
                                                                          ADDRESS:255 E . Temple Street
                                                                          Los Angeles , CA


                                                        Defendant( s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2) :

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complainUcounterclaimlcross-claim , etc.                                   [JLJ Yes       D        No
       (Claims Documents)?

   2. Have all parties filed and served answers to the Claims Documents?                                                uu Yes         D        No
    3.   Have all motions addressed to the Claims Documents been resolved?                                              D     Yes      w        No

   4.    Have counsel met and conferred in compliance with LBR 7026-1?                                                  [][] Yes       D        No



         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Centra l District of Californ ia.

December 2015                                                        Page 1                                         F 7016-1.STATUS.REPORT
                                                                                                                                                     F701611
          Case 2:18-ap-01381-WB                     Doc 10 Filed 01/01/19 Entered 01/01/19 07:03:31                                      Desc
                                                     Main Document    Page 2 of 5

    5.   If your answer to any of the four preceding questions is anything other than an unqualified "YES," please
         explain below (or on attached page) : DEFENDANT ' s MOTION TO DISMISS COMPLAINTIS
         SCHEDULED FOR 1-29 - 2019 .




8. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                 Plaintiff                                                           Defendant

         AT THE lST AVAILABLE DATE (ASAP)                                           APRIL 2019

    2.   If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
         delay.
                                   Plaintiff                                     Defendant
         N/A                                                                        DEFENDANT ' S COUNSEL ' S CASELOAD



    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                                             Defendant

         NO DISCOVERY IS REQUIRED                                                   UP TO 90 DAYS

   4. What additional discovery do you require to prepare for trial?
                              Plaintiff                                                             Defendant
         NO DISCOVERY IS REQUIRED                                                   POSSIBLE DOC-DEMANDS , 3RD PARTY SU




C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                                Plaintiff                                        Defendant

         1 DAY                                                                      6 HOURS


   2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                           Defendant

         2-3                                                                        2-6



         This form is mandatory. It has been approved for use in the Un ited States Bankruptcy Court fo r the Central District of California.

December 20 15                                                        Page 2                                        F 7016-1.STATUS.REPORT
         Case 2:18-ap-01381-WB                     Doc 10        Filed 01/01/19 Entered 01/01/19 07:03:31                              Desc
                                        Main
    3. How many exhibits do you anticipate usingDocument
                                                 at trial?                  Page 3 of 5
                              Plaintiff                                                              Defendant

                         10-20                                                          10-15


D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1 .] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons :

                                 Plaintiff                                                               Defendant
     Pretrial conference D is [][] is not requested                            Pretrial conference DD is D              is not requested
     Reasons: THE ISSUES ARE CLEAR                                             Reasons: NARROW Is s UE s




                            Plaintiff                                                                Defendant
     Pretrial conference should be set after:                                  Pretrial conference should be set after:
     (date) _ _ _ __                                                           (date) PER THE CT


E. SETTLEMENT:

    1. What is the status of settlement efforts? NONE




    2.   Has this dispute been formally mediated?                 D     Yes      [XJ No
         If so, when?



    3.   Do you want this matter sent to mediation at this time?

                                  Plaintiff                                                              Defendant

                           D      Yes        OU No                                                   OU Yes        D       No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California .

December 2015                                                         Page 3                                        F 7016-1.STATUS.REPORT
      Case 2:18-ap-01381-WB   Doc 10 Filed 01/01/19 Entered 01/01/19 07:03:31   Desc
                               Main Document    Page 4 of 5




                                            x*




    12/31/2018                                         12/31/2018



/s/ Baruch C Cohen                               /s/Marcus G. Tiggs
        Case 2:18-ap-01381-WB                      Doc 10 Filed 01/01/19 Entered 01/01/19 07:03:31                                      Desc
                                                    Main Document    Page 5 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             4929 Wilshire Boulevard, Suite 940, Los Angeles CA 90010

A true and correct copy of the foregoing document entitled JOINT STATUS REPORT will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
1, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen (Cr)           bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
Nancy K Curry (TR)            TrusteeECFMail@gmail.com
U S Trustee (LA)              ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On January 1, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 1, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Julia W. Brand, Roybal Federal Bldg. & Courthouse, 255 E. Temple St, Ste 1382, Los Angeles CA 90012


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 1, 2019               Baruch C. Cohen                                                  /s/ Baruch C. Cohen
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
